In the last will and testament of Lewis Barlow is contained the following clause:
"I leave to my son Billy Blount Barlow, during his natural life, the following negroes, namely: Paul, Frank, Maria, and Sam, and increase of any; and should my son aforesaid have a lawful heir or heirs begotten of his body, then the above-named negroes to them and their heirs forever; but in case my son aforesaid die without lawful heirs as aforesaid, the above-named negroes I give to the heirs lawfully begotten of the body of my daughter Louisa Knight, to them and their heirs forever." In another part of the will is a bequest to Louisa Knight.
The legatee for life, B. B. Barlow, received the said slaves, with the assent of the executor, and held them for several years, when he died intestate, without leaving any issue or the descendants of such. At the death of the tenant for life, Mrs. Louisa Knight had the following children, who were all then alive, to wit, John L. Knight, David B. Knight, Sarah L. Knight, Luther B. Knight and Peter E. Knight; but, after that event, the said Peter E. died, and Joseph Knight administered on his estate. These children of Mrs. Knight, and the administrator of the deceased, P. E. Knight, are made defendants.
The plaintiffs are the children of Mrs. Louisa Knight also, but born since the death of the holder of the life-estate, Billy B. Barlow. *Page 169 
The bill seeks for the plaintiffs, as constituting part of the class described, a share of the said slaves, and a share of the part of Peter E. Knight, deceased, of whom they, with the defendants, are the next of kin.
The defendants answered, insisting that only such children of Louisa Knight as were born when B. B. Barlow died, can, by the rules of interpretation applicable to this will, come within the description of the persons entitled.
The cause was set down for hearing upon the bill, answer and exhibit, and sent to this Court for trial.
It appears by the will that the testator knew that his daughter Louisa was alive, hence the limitation to the heirs of her body must mean her children or descendants, (so as to take in a grand-child, if the parent be dead). This is a familiar rule of construction, as a consequence of the axiom nemo est haeres viventis.
We have then, a limitation of slaves to Billy B. Barlow for life, remainder to the children of Louisa Knight. Barlow is dead. The defendants are children of Mrs. Knight, who were born at the time of his death; the plaintiffs are children born since his death. The question is, do all the children take, or only those who were in esse at the time the particular estate terminated? Where a legacy is given to a class, e. g. to the children of A, and no particular estate is interposed, so that the question of ownership must be determined at the death of the testator, only such children of A who are in esse at the time and can answer to the call for an owner, are entitled to the property. This results from the fact that property, at all time, must have an owner, so as to belong to some one. After personal property once vests in possession, the ownership is fixed and cannot be divested without the act of the owner. A different rule has been applied to land, which is allowed, in the case of a descent cast upon a presumptive heir, *Page 170 
to pass from his possession if a nearer heir be born, or to open and take in an heir of equal degree as a co-parcener. But this rule has no application to personal property.
Where, however, a particular estate is interposed, as in our case, the taker of the first estate answers the purpose of filling the ownership, and holding the possession; so, although the limitation over is vested, there is no absolute necessity of fixing the ownership in regard to it. With a view of taking in as many of the class as possible, so as to carry into effect the intention, as far as the rules of law will allow, the call for the owners of the ultimate estate is not made until the first estate falls in, and all who answer the description at that time, are entitled. This doctrine is stated in all of the text writers. By it the children of Mrs. Knight born after the death of Billy B. Barlow are excluded.
It is set out in the bill that Peter E. Knight, who is dead, and of whom Joseph Knight is the administrator, was a child of Mrs. Knight, and was living at the death of Barlow. It does not appear at what time this child died. Of course any of the children of Mrs. Knight, who were living at the death of Peter E. Knight, although born after the death of Barlow, are entitled to a share of his share as his next of kin, if he left no children. As to this there may be a reference to ascertain the facts, so as to supply the omission in the pleadings.
PER CURIAM,                              Decree accordingly.